

116 S1335 IS: Repeal CFPB Act
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1335IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. Cruz (for himself, Mr. Lee, Mr. Inhofe, Mr. Sasse, Mr. Rounds, Mrs. Blackburn, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo eliminate the Bureau of Consumer Financial Protection.1.Short titleThis Act may be cited as the Repeal CFPB Act.2.RepealThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is repealed, and the provisions of law amended or repealed by that Act are restored or revived as if the Act had not been enacted.